UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 11, 2017 PDF SOLUTIONS, INC. (Exact name of registrant as specified in its charter) 000-31311 (Commission File Number) Delaware 25-1701361 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 333 West San Carlos Street, Suite 1000 San Jose, CA 95110 (Address of principal executive offices, with zip code) (408) 280-7900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ TABLE OF CONTENTS Item 7.01. Regulation FD Disclosure Item 9.01. Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX Item 7.01. Regulation FD Disclosure On July 11, 2017, PDF Solutions (the “Company”) issued a press release announcing that is completed the acquisition of certain assets from Realtime Performance B.V., doing business as Kinesys Software. A copy of the press release is attached hereto as Exhibit 99.1. The information in this Item 7.01, including Exhibit 99.1, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that Section, and shall not be deemed incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Press Release dated July 11, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PDF SOLUTIONS, INC. (Registrant) By: /s/Gregory C. Walker Gregory C. Walker VP, Finance, and Chief Financial Officer (principal financial and accounting officer) Dated: July 11, 2017 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated July 11, 2017.
